DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura (US 20180320546) in view of Ishizaka (US 6866479).
Regarding claim 1;
Yonemura discloses a gas expander comprising: a scroll casing (20) configured to send gas inside; an impeller (10) accommodated in the scroll casing and configured to be rotationally driven to a first side in a circumferential direction around a central axis by the gas flowing while expanding from an outside to an inside in a radial direction; a diffuser (30) disposed on a first side in an axial direction in which the central axis extends with respect to the scroll casing and forming a flow path of the gas discharged from the impeller to the first side in the axial direction and swirling to the first side in the circumferential direction; and a vortex preventer (35) disposed in the diffuser, wherein the impeller is configured to generate a vortex flow which swirls the gas discharged to the first side in the axial direction to the first side in the circumferential direction, and the vortex preventer includes a profile rectifying blade portion (see Figures).
Yonemura fails to teach the profile rectifying blade portion which is curved or inclined to a second side in the circumferential direction from the first side toward a second side in the axial direction, at least in a portion of the second side in the axial direction. 
Ishizaka teaches a gas expander (16) defined by a diffuser that receives exhaust gas from a turbine portion. The diffuser includes a plurality of rectifying blade portions (20, 21) whose geometry can be differed depending on the engineering desires and constraints (see Figures 4-8 which changes the shapes of the leading/trailing edges, the angle relative to the axial direction, and Figures 9-10 change the profile shape from the front view). The profile rectifying blade portion which is curved or inclined to a second side in the circumferential direction from the first side toward a second side in the axial direction, at least in a portion of the second side in the axial direction (see Figure 10 with the curved/bowed rectifier blade). The shape of the rectifying blade portion makes it possible to control the radial distribution of the exhaust flow in the exhaust diffuser and restrain the separation of the exhaust flow on the hub and the tip sides.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile rectifying blade portion of Yonemura such that the profile rectifying blade portion which is curved or inclined to a second side in the circumferential direction from the first side toward a second side in the axial direction, at least in a portion of the second side in the axial direction as taught by Ishizaka for the purposes of restraining the separation of the exhaust flow thereby improving overall performance.
	Regarding claims 2-3 and 5, Yonemura in view of Ishizaka teaches the gas expander according to claim 1 above. Yonemura as modified by Ishizaka further teaches the vortex preventer further includes a plate rectifying blade portion continuously formed to the first side in an axial direction from the profile rectifying blade portion and having a flat plate shape extending in the axial direction (see Figure 10 of Ishizaka which has a blade rectifying portion of a flat plate thickness and the continuous curvature). The  vortex preventer is disposed at a distance in the axial direction with respect to the impeller (see Figures of Yonemura), and the diffuser is formed so that an inner diameter of the flow path gradually increases from the second side toward the first side in the axial direction (Figures 1-2 of Yonemura).
	Regarding claim 4, Yonemura in view of Ishizaka teaches the gas expander according to claim 1 above. Yonemura as modified by Ishizaka further teaches the profile rectifying blade portion is formed by bending or inclining a vortex preventer forming material having a flat plate shape into a two-dimensional shape to the second side in the circumferential direction from the first side toward the second side in the axial direction (see Figure 10 of Ishizaka where the blade is “bent” toward the second side in the axial direction and Figure 1 of Yonemura with the flat plate).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamasaki (US 20150167693), Asea (US 5338155), Spraker (US 3994620), Orosa (US 9494053), Wilkins (US 10087824), and Utamura (US 5791136)
Each of the above references discloses an exhaust diffuser with blade rectifying portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745